Title: To Thomas Jefferson from J. P. G. Muhlenberg, 27 December 1803
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia Decr. 27th. 1803—
               
               Enclos’d I have the Honor to transmit a Letter I have just recievd from Mr. Jarvis of Lisbon—The two Pipes of Wine mentiond in the Letter, are on Board the Ship Edward, now in this Port, and will be landed, & Stor’d imediately, but as no Oppertunity offers at present, to Ship the Wine to Richmond, I have to request The President will be pleas’d to direct, whether the Wine may be Shippd to Alexandria or Georgetown, or whether it must be forwarded to Richmond, agreeably to the directions of Mr. Jarvis—Mr. Hulings at New Orleans, has forwarded, & directed to my care, one Barrell Missisippi Water, for the President, which I shall forward by the first Opportunity to Alexandria or Georgetown.
               I have the Honor to be with Perfect Respect Sir Your Obedt servt
               
                  P Muhlenberg
               
            